WHOLESALE EXCHANGE, INC., Appellant,
v.
LOAD X-PRESS GROUP, INC., LOAD X-PRESS, INC., JORGE LUIS MARTIN, and INSTANT STORAGE OF FLORIDA, INC., Appellees.
No. 4D07-1912
District Court of Appeal of Florida, Fourth District.
January 16, 2008.
James H. Wyman of Hinshaw & Culbertson, LLP., Fort Lauderdale, for appellant.
Stephen B. Gillman and Christopher W. Prusaski of Shutts & Bowen, LLP., Miami, for appellee Instant Storage of Florida, Inc.
PER CURIAM.
Affirmed.
WARNER, FARMER AND GROSS, JJ., CONCUR.
Not final until disposition of timely filed motion for rehearing